DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 04/12/2022.  
Claims 1-20 are pending in the case.  
No claims have been cancelled or added.
Claims 1, 10 and 16 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, 9, 10, 12-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0350443 A1, published 12/03/2015, hereinafter “Kumar”) in view of Hecht et al. (US 2009/0083408 A1, published 03/26/2009, hereinafter “Hecht”), further in view of Wang et al. (US 2014/0282177 A1, published 09/18/2014, hereinafter “Wang”) and further in view of Luo (US 2006/0236304 A1, published 10/19/2006, hereinafter “Luo”).

Independent Claims 1, 10 and 16:
Kumar teaches a system comprising:
a non-transitory computer readable storage medium having program instructions embodied therewith (Kumar: abstract.); and
one or more processor configured to execute the program instructions to cause the computing system to perform a method comprising (Kumar: abstract):
accessing metadata (routing templates are associated with metadata) that defines: 
one or more parameters (Kumar: ¶ [0058]);
displaying an interactively-configurable layout to an application creator user (A workflow template comprising a canvas can be selected and displayed to the designer (application creator user) in the workflow application interface, Kumar: Figs. 5B-5D, ¶ [0115], [0120].); 
adding an interactively-configurable component to the interactively- configurable layout (The user can select and insert a block into the canvas that is configured by the user and is associated with a particular action, Kumar: ¶ [0115], [0119].); 
enabling configuration, by the application creator user, of the interactively- configurable component with one or more actions associated with data object types associated with the interactively-configurable component (After a block is added, a window 240 is displayed that allows the user to modify the settings and parameters of the block which includes the actions and sub-actions to be taken at the block and, Kumar: ¶ [0058], [0119].  The block would have to be automatically loaded with settings and parameters since the user is able to modify the settings and parameters of the newly added block.  The actions correspond to the type of block that is selected, Kumar: ¶ [0105].); 
generating a workflow user interface based on the interactively-configurable layout and including a component based on the interactively-configurable component (Kumar: ¶ [0131]); 
displaying the workflow user interface to a workflow user (The published workflow can be displayed to a supervisor or agent (workflow users), Kumar: Figs. 10A-10D, ¶ [0137]-[0138].); and 
Kumar does not appear to expressly teach a method wherein:
the metadata is an ontology that defines:
a set of data objects;
relationships among the data object types;
properties associated with the data object types; and 
actions associated with the data object types;
in response to a selection of the component by the workflow user via the workflow user interface, performing at least one of the one or more actions with which the interactively-configurable component is configured.
However, Hecht teaches a method wherein: 
the metadata is an ontology that defines (Hecht: ¶ [0013], [0023], [0030]-[0034].):
a set of data objects (Hecht: ¶ [0030]-[0034].);
relationships among the data object types (Hecht: ¶ [0030]-[0034].);
properties associated with the data object types (Hecht: ¶ [0030]-[0034].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kumar wherein: 
the metadata is an ontology that defines:
a set of data objects;
relationships among the data object types; and
properties associated with the data object types, as taught by Hecht.
One would have been motivated to make such a combination in order to allow a high level of user-friendliness in the policy design phase and of efficiency in the run-time phase (Hecht: ¶ [0005] last sentence.).
Kumar in view of Hecht does not appear to expressly teach a method wherein:
the ontology defines actions associated with the data object types; and
in response to a selection of the component by the workflow user via the workflow user interface, performing at least one of the one or more actions with which the interactively-configurable component is configured.
However, Wang teaches a method wherein the ontology defines actions associated with the data object types (Wang: ¶ [0045].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kumar in view of Hecht wherein the ontology defines actions associated with the data object types, as taught by Wang.
One would have been motivated to make such a combination to better ensure that the proper inputs are used for the action modules (Wang: ¶ [0045].).
Kumar in view of Hecht and further in view of Wang does not appear to expressly teach a system, medium and method wherein in response to a selection of the component by the workflow user via the workflow user interface, performing at least one of the one or more actions with which the interactively-configurable component is configured.
However, Luo teaches a system, medium and method wherein in response to a selection of the component by the workflow user via the workflow user interface, performing at least one of the one or more actions with which the interactively-configurable component is configured (Luo: fig. 2, ¶ [0022]-[0023], [0033], [0071]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Kumar in view of Hecht and further in view of Wang wherein in response to a selection of the component by the workflow user via the workflow user interface, performing at least one of the one or more actions with which the interactively-configurable component is configured, as taught by Luo.
One would have been motivated to make such a combination in order to improve the developers experience by providing an effective means for configuring actions for selectable components of the workflow application (Luo: fig. 2, ¶ [0022]-[0023], [0033], [0071]).

Claims 3, 12 and 18:
	The rejection of claims 1, 10 and 16 are incorporated.  Kumar in view of Hecht, further in view of Wang and further in view of Luo further teaches a system, medium and method wherein the interactively-configurable component is selected by the application creator user from a set of components, wherein the set of components includes a filter list, a table, or a button (The components can comprise buttons, Kumar: Figs. 4A-4B, ¶ [0084], [0103]-[0104]).

Claims 4, 13 and 19:
	The rejection of claims 1, 10 and 16 are incorporated.  Kumar in view of Hecht, further in view of Wang and further in view of Luo further teaches a system, medium and method wherein the configuration of the interactively- configurable component includes at least one of: an input data object set, an output data object set, or a set of actions associated with a data object type (Wang: ¶ [0045].).

Claim 5:
The rejection of claim 1 is incorporated.  Kumar in view of Hecht, further in view of Wang and further in view of Luo further teaches a system, medium and method wherein the interactively-configurable component is a first interactively-configurable component, wherein the component is a first component, and wherein the method further comprises (Kumar: Fig. 3, ¶ [0087], [0090]), by the one or more computer processors executing program instructions: 
adding a second interactively-configurable component to the interactively- configurable layout (Kumar: Figs. 3 and 10A, ¶ [0082], [0090], [0110], [0119]; Wang: ¶ [0079]); and 
enabling configuration, by the application creator user, of the second interactively-configurable component based on actions associated with data object types associated with the second interactively-configurable component (After a block is added, a window 240 is displayed that allows the user to modify the settings and parameters of the block which includes the actions and sub-actions to be taken at the block and, Kumar: ¶ [0058], [0119].  The block would have to be automatically loaded with settings and parameters since the user is able to modify the settings and parameters of the newly added block.  The actions correspond to the type of block that is selected, Kumar: ¶ [0105].);
configuring an output from the first interactively-configurable component to be an input of the second interactively-configurable component (Kumar: Fig. 3, ¶ [0087]; Wang: ¶ [0045]);
updating the workflow user interface to include a second component based on the second interactively-configurable component, wherein the second component is linked to the first component in the workflow user interface (Kumar: Figs. 10A-10D, Kumar: ¶ [0131], [0137]-[0138]; Wang: ¶ [0079].).

Claims 6, 14 and 20:
	The rejection of claims 1 and 10 are incorporated.  Kumar in view of Hecht, further in view of Wang and further in view of Luo further teaches a system and method wherein the ontology includes definitions for a set of actions associated with a data object type, wherein the set of actions includes an action for affecting a property value of a data object of the data object type (Amongst the different actions that can be performed the action module can convert and modify data objects, Wang: ¶ [0045], [0046], [0130], [0133].).

Claim 8:
	The rejection of claim 1 is incorporated.  Kumar in view of Hecht, further in view of Wang and further in view of Luo further teaches a method wherein the interactively-configurable component is configured to execute a user-defined function on an input that corresponds to an input type of the user-defined function (The modules that perform functions are configured (defined) by the users, Kumar: ¶ [0119].  A user configured module (user defined function) can be an input for a subsequent module, Kumar: Fig. 3, ¶ [0087], [0090], [0119].  The input data type has to correspond to the action module, Wang: ¶ [0045].).

Claim 9:
	The rejection of claim 1 is incorporated.  Kumar in view of Hecht, further in view of Wang and further in view of Luo further teaches a method wherein the interactively-configurable component is imported into the interactively-configurable layout in a custom component plugin as part of a plugin architecture (The modules that perform functions are configured (defined) by the users, Kumar: ¶ [0119].  A user configured module (user defined function) can be an input for a subsequent module, Kumar: Fig. 3, ¶ [0087], [0090], [0119].  The customized modules can be imported via a plugin architecture, Wang: ¶ [0041], [0046], [0051], [0106].).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Hecht, further in view of Wang, further in view of Luo and further in view of Diane Koers (“How to Align EXCEL 2010 Data Horizontally and Vertically”, available 09/02/2016, hereinafter “Koers”).

Claims 7 and 15:
	The rejection of claims 1 and 12 are incorporated.  Kumar in view of Hecht, further in view of Wang and further in view of Luo further teaches a system and method wherein the interactively-configurable component is added to a container of the interactively-configurable layout (The user can add blocks (interactively-configurable component) to particular locations (containers) within a grid of the canvas, Kumar: Fig. 5G, ¶ [0120].).
	Kumar in view of Hecht, further in view of Wang and further in view of Luo doesn’t appear to expressly teach a system and method wherein the interactively-configurable component is aligned on the left, right, or top of the container.
	However, Koers teaches a system and method wherein the items in a container are aligned on the left, right, or top of the container (The user can configure the items in the cells (containers) to be aligned with the left, right or top of the cell, Koers: pages 2-3.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Kumar in view of Hecht, further in view of Wang and further in view of Luo wherein the items in a container are aligned on the left, right, or top of the container, as taught by Koers.
	One would have been motivated to make such a combination in order to improve the user’s experience by enabling the items within the container to be aligned according to the user’s desires (Koers: pages 2-3.).
	In implementing the alignment feature of Koers into the invention of Kumar in view of Hecht, further in view of Wang and further in view of Luo, the items that are aligned within the cell (as taught by Koers) would correspond to the blocks (interactively-configurable component) since the blocks are the items that are displayed within the containers in the grid of Kumar.  Accordingly, in combination Kumar in view of Hecht, further in view of Wang, further in view of Luo and further in view of Koers teaches a system and method wherein the interactively-configurable component is aligned on the left, right, or top of the container.

Allowable Subject Matter
Claims 2, 11 and 17:
Claims 2, 11 and 17 are rejected based on the double-patenting rejection presented above.  Said claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer being filed.



Response to Arguments
	Examiner has noted the terminal disclaimer filed on 04/12/2022.  Accordingly, the non-statutory double patenting rejections of claims 1-20 have been respectfully withdrawn.  

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175